Citation Nr: 1825082	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  13-08 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased initial rating for migraine headaches, rated as noncompensably disabling for the period prior to April 25, 2012, and as 30 percent disabling thereafter.

2. Entitlement to a rating in excess of 10 percent for hemorrhoids.

3. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to August 11, 2016.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Timmerman, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the Army from May 1974 to May 1977, January to October 2003, March 2004 to June 2005, February 2006 to June 2007, and March 2008 to May 2009.

This case is before the Board of Veterans' Appeals (Board) on appeal from March 2010, October 2012, and July 2017 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


VETERAN'S CONTENTIONS

The Veteran's headaches are currently rated noncompensable before April 24, 2009, and 30 percent disabling from that date on. His hemorrhoids are rated 10 percent disabling. He claims that these ratings do not accurately reflect the severity of his disabilities. Specifically, he asserts that his headaches disrupt his sleep and force him to take frequent breaks from any work he is doing. He asserts that his headaches are like small electrical shocks across the front of his head, and that they occur several times a day for between five to twenty seconds. He also contends that his hemorrhoids have continued to bleed intermittently ever since his hemorrhoidectomies in 2006 and 2007, that they make it difficult for him to have bowel movements, and that they occasionally cause pain and itching. He contends that his service connected disabilities, in particular his headaches and his PTSD, have made him unemployable.


FINDINGS OF FACT

1. From November 2009 to April 2012, the Veteran consistently reported the following headache symptoms: sharp, severe pain in the forehead, lasting between five to twenty seconds, five to seven times a day. At a January 2012 VA Medical Center (VAMC) appointment, the Veteran reported that his symptoms had been the same since 2006 or 2007.

2. At an April 2012 VA examination, the examiner recorded a diagnosis of migraine headaches and noted that the Veteran experienced characteristic prostrating attacks more frequently than once per month.

3. From May 2013 to February 2017, the Veteran consistently reported the following headache symptoms: sharp, severe pain in the forehead, lasting between five to six seconds, five to nine times a day. At a February 2017 VAMC appointment, the clinician noted that the Veteran's headaches had improved since he had starting receiving botulinum toxin injections every few months. At a July 2017 VAMC appointment, the Veteran reported that his headaches lasted three to four seconds two to four times a day. The examiner noted that this was an improvement in duration and frequency as a result of periodic treatment with botulinum toxin.

4. From January 2007 to November 2009, the Veteran consistently reported the following hemorrhoid symptoms: difficulty having a bowel movement and occasional bleeding, but without any pain, itching, or burning. At a March 2007 VA examination, the examiner noted no active hemorrhoids. At a November 2009 VA examination, the examiner gave an impression of external hemorrhoids which were intermittently symptomatic. The examiner noted no anemia.

5. From November 2009 to July 2017, the Veteran continued to report difficulty having a bowel movement and occasional bleeding. In addition, he reported occasional flare ups, and intermittently endorsed symptoms of abdominal pain, anorectal pain, and itching, at VAMC appointments in May 2011, July 2015, May 2016, and May 2017. 

6. In a May 2013 statement, the Veteran reported that there had been no change in his hemorrhoid symptoms. At a March 2017 VAMC appointment, the clinician noted no visible external hemorrhoids, as well as no skin tags, drainage, bleeding, or fissures. At a July 2017 VAMC appointment, the Veteran reported that his symptoms had improved, and that he had no bleeding, constipation, or anorectal pain.

7. The Veteran submitted claims for a TDIU in May 2013 and March 2016, alleging he was unable to work due to his service connected PTSD, headaches, neck condition, back condition, and hemorrhoids. In the March 2016 claim, the Veteran reported that he last worked full time in December 2009.

8. At a January 2011 VA examination, the Veteran reported that he had retired in 2009 from his job of 23 years with a major airline, rather than be fired after he lost his temper with his supervisor. The examiner opined that "the [Veteran's] PTSD related irritability cut [his] working career short ([Veteran] retired in lieu of getting fired)." 

9. At May 2013 VA examinations, the Veteran reported that he had last worked in the summer of 2012 as a part-time carpenter's and High Voltage Air Conditioning technician's assistant. He reported that this consisted of small jobs for his friends. He reported that he had been unable to find work since then, due in part to his discomfort around people. In statements submitted in April 2016 and May 2017, the Veteran reported that he was still unable to find work despite submitting applications, due to his PTSD symptoms.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for migraine headaches are not met for the period prior to April 25, 2012. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2017).

2. The criteria for a rating in excess of 30 percent for migraine headaches have not been met for the period since April 25, 2012. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2017).

3. The criteria for a rating in excess of 10 percent for hemorrhoids are not met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2017).

4. The criteria for a TDIU are met, effective. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 3.102 , 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Migraine Headaches

The Veteran's headaches are currently rated under Diagnostic Code (DC) 8100. Under this code, a compensable rating requires migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months. There is no evidence before April 25, 2012 that the Veteran's headaches produced any prostrating attacks of any kind. Therefore a compensable rating before that date is not warranted.

Under DC 8100, a rating in excess of 30 percent requires migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. Although the April 2012 examiner noted that the Veteran experienced characteristic prostrating attacks more than once per month, this evidence is a distant outlier in the context of the entirety of the record. The Board has the responsibility to interpret VA examinations in light of the entirety of the record, and to reconcile various examinations into a consistent disability picture. 38 C.F.R. § 4.2. As noted above, there is no evidence outside of the April 2012 VA examination that the Veteran's headaches produced any prolonged prostrating attacks, either before or since April 25, 2012. Rather, the Veteran consistently described his headaches as sharp, severe pain in the forehead, lasting between five to twenty seconds, five to nine times a day. As the evidence does not support a finding that the Veteran's headaches are manifested by very frequent prostrating and prolonged attacks which are productive of severe economic inadaptability, a rating in excess of 30 percent for headaches since April 25, 2012 is not warranted.



Hemorrhoids

The Veteran's hemorrhoids are currently rated under DC 7336. Under that code, a rating in excess of 10 percent requires external or internal hemorrhoids with either: 1) persistent bleeding and secondary anemia, or 2) fissures. As noted above, although the Veteran has reported bleeding throughout the claim period, he has reported intermittent and not persistent bleeding. Furthermore, there is no evidence of either secondary anemia or fissures at any point in the claim period. To the contrary, the November 2009 VA examiner noted no anemia, and a March 2017 VAMC clinician noted no fissures. Therefore, a rating in excess of 10 percent is not warranted.

TDIU

As noted above, the Board finds that a TDIU is warranted since October 13, 2010. A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of one disability that is rated at least 60 percent disabling.  38 C.F.R. § 4.16(a). The Veteran's PTSD is currently rated at 70 percent, meeting the percentage requirement.

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356. Although the Veteran reporting working part-time for his friends in the summer of 2012, the Board finds that this does not constitute substantially gainful employment. Furthermore, in a May 2016 statement, the Veteran denied being employed at all in 2012, which at least casts doubt on the question of whether he received payment for any work he performed. Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran last held substantially gainful employment in December 2009.

As noted above, the Board finds that the Veteran was forced to retire due to his PTSD symptoms, and that these symptoms have prevented him from obtaining substantially gainful employment ever since. Therefore a TDIU is warranted since October 13, 2010, the date the schedular criteria for a TDIU were first met.


ORDER

An initial compensable rating for migraine headaches is denied, for the period prior to April 25, 2012.

A rating in excess of 30 percent for migraine headaches is denied, for the period since April 25, 2012.

A rating in excess of 10 percent for hemorrhoids is denied.

A TDIU is granted, effective October 13, 2010.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


